OMB APPROVAL OMB Number: 3235-0570 Expires: February 28, 2017 Estimated average burden hours per response 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5550 The Alger Mid Cap Growth Portfolio (Exact name of registrant as specified in charter) 360 Park Avenue South New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: December 31 Date of reporting period: December 31, 2016 ITEM 1. REPORTS TO STOCKHOLDERS. Table of Contents ALGER MID CAP GROWTH PORTFOLIO Shareholders’ Letter (Unaudited) 1 Fund Highlights (Unaudited) 7 Portfolio Summary (Unaudited) 8 Schedule of Investments 9 Statement of Assets and Liabilities 15 Statement of Operations 17 Statements of Changes in Net Assets 18 Financial Highlights 19 Notes to Financial Statements 21 Report of Independent Registered Public Accounting Firm 36 Additional Information (Unaudited) 37 Go Paperless With Alger Electronic Delivery Service Alger is pleased to provide you with the ability to access regulatory materials online. When documents such as prospectuses and annual and semi-annual reports are available, we’ll send you an e-mail notification with a convenient link that will take you directly to the fund information on our website. To sign up for this free service, simply enroll at www.icsdelivery.com/alger. Shareholders' Letter (Unaudited) December 31, 2016 Dear Shareholders, The “Bandwagon Effect” Creates Attractive Opportunities In 1848, circus entertainer Dan Rice used his wagon with a musical band to draw attention to his political campaign. As his campaign grew in success, other political candidates quickly jockeyed for a seat on Rice’s “bandwagon” to benefit from the entertainer’s growing popularity. Today, the expression “jumping on the bandwagon” refers to individuals following popular trends, such as fashion, entertainment, politics, and even investing. In many instances, as individuals jump on a bandwagon, their decisions appear to be prudent or timely as trends grow in popularity. Yet, a crowded bandwagon doesn’t imply success. Rather, it is simply the result of mob psychology. With investing, the bandwagon effect can create dangerous bubbles as investors shift their focus from corporate fundamentals and instead pursue the hottest performing category of stocks. This problem hasn’t escaped the attention of legendary portfolio managers. Indeed, noted investor Warren Buffett is famous for avoiding the bandwagon effect and for advising individuals to be greedy when others are fearful and to be fearful when others are greedy. Calendar year 2016 was noteworthy due to the prevalence of the bandwagon effect, with two distinct and large momentum shifts occurring. Both involved investors ignoring corporate fundamentals and instead chasing the latest trends. For the year, the S&P 500 Index generated an 11.97% return. For active portfolio managers such as Alger, who use in-depth, bottom-up research to identify and invest in companies with strong fundamentals and potential for generating earnings growth, 2016 was a double-edged sword. On one hand, the year included a challenging headwind that made it difficult to outperform market benchmarks. On the other hand, we believe that investors’ momentum trades and avoidance of stocks with strong fundamentals have resulted in growth companies having attractive valuations at the end of the reporting period. We maintain that low valuations on an aggregate level, such as for an index, style, or sector, have historically been an indicator of future outperformance. With that in mind, we believe that market conditions are highly favorable for investing in growth equities. The First Bandwagon of 2016: High-Yield Dividends Unprecedented levels of monetary stimulus across the globe, including asset purchases by central banks to lower interest rates, had a significant impact on bond markets in 2016. Early in the year, an estimated $11 trillion in government fixed-income securities traded with negative yields, and in July, the 10-year U.S. Treasury bond reached a record low yield of 1.36%. The low yields supported an ongoing rotation into stocks with high dividends and a selloff of companies with potential for rewarding shareholders by growing their earnings. The results were dramatic. According to data from research firm Northfield Information Services, dividend yield was the best performing equity characteristic in 2016, while earnings per share growth was one of the worst performing characteristics. The variation among sectors was also significant during the first rotation, which was particularly strong during the first six months of the year. For that period, the Telecommunication Services and Utilities sectors generated 24.85% and 23.57% returns, respectively. In doing so, they - 1 - were the strongest performing sectors within the S&P 500, which only generated a 3.82% return. Broadly speaking, Telecommunication Services and Utilities stocks are well-known for generating steady income and high dividend yields; however, we maintain that over the long-term, they are unlikely to reward investors by growing their earnings. In contrast, sectors such as Information Technology, Health Care, and Consumer Discretionary are characterized as primarily having companies that can grow their earnings by increasing productivity with innovative products. We believe that in-depth fundamental research can discover companies across sectors with strong potential for generating earnings growth but in many instances, the most attractive long-term investment opportunities occur among Information Technology, Health Care, and Consumer Discretionary sectors. Yet, during the first six months of 2016, those sectors were among the worst performing categories within the S&P 500 with the -3.12% return of Information Technology being the weakest. The Second Bandwagon: Cyclical and Inflation-Sensitive Stocks Investors engaged in another significant rotation during the fourth quarter. Initially, an improving outlook for the U.S. and other economies coupled with expectations for higher inflation drove investors to jump on the bandwagon of cyclical stocks and stocks of companies that can benefit from higher interest rates. The election of Donald Trump, who has pledged to cut taxes, increase infrastructure spending, and slash regulations, substantially accelerated the pace of the investor rotation. Expectations of higher interest rates and the potential reform of banking regulations drove the Financials sector to a 21.09% return compared to the 3.84% return of the S&P 500. Rising oil prices, meanwhile, contributed to the Energy sector generating a 7.28% return and being the second-strongest performer in the S&P 500. The cyclical Industrials and Materials sectors were the third- and fourth- strongest performers. In contrast, Health Care underperformed with a -6.50% return. Information Technology and Consumer Discretionary, with 1.20% and 4.78% returns, respectively, also underperformed. Viewing 2016 in its entirety also illustrates the scope of the bandwagon effect. For the year, the 27.29% return of Energy was more than twice the return of the S&P 500. Telecommunication Services was the second-best performer with a 23.49% return. Financials, Industrials, Materials, and Utilities were also among the top performing sectors. Health Care, however, declined 2.40% and was the only sector to generate a loss. While Information Technology outperformed with a 13.80% return, the 6.13% return of Consumer Discretionary trailed the S&P 500. For our portfolios, investors’ strong preference for stocks with high dividends early in the year followed by the rotation into cyclical companies and inflation sensitive stocks resulted in Information Technology and Consumer Discretionary sectors typically providing stiff headwinds to relative performance. A Difficult Year Creates Attractive Market Conditions One problem with jumping on a bandwagon is that your ride may take you into troubled areas and away from opportunities. We believe that the bandwagon behavior of investors last year has had that result. While we believe valuations for bond-like sectors and cyclical stocks are high by historical standards, we also believe prices for growth sectors are currently compelling, which could imply that stocks of companies with strong fundamentals are likely to outperform this year. In other words, investors who are enjoying the music of last year’s bandwagons may find themselves losing out if growth stocks outperform. - 2 - Within the S&P 500, price-to-earnings ratios (P/E) for Information Technology and Health Care were 18% and 17%, respectively, below their 20-year medians as of the end of 2016. Also among growth sectors, the Consumer Discretionary P/E was 3% below its 20-year median. In contrast, P/E ratios for Financials and Utilities were 12% and 11% above each sector’s 20-year median. Materials, Real Estate, and Industrials also traded at substantial premiums to their 20-year medians. We believe growth stocks are also attractively valued relative to their value counterparts. Growth equities typically trade at a substantial premium to value. Since the inception of the Russell style indices in 1978, the Russell 1000 Growth Index has traded at a median P/E premium of approximately 40% to the Russell 1000 Value Index. With investors favoring value stocks and avoiding growth stocks in 2016, the premium has dropped to a near record low of only 12%. The PEG ratio, or the P/E divided by long-term earnings growth rates, for the Russell 1000 Growth Index is also attractive. It was at only 1.3 as of December 31, while the Russell 1000 Value PEG was substantially higher at 2.2. The Road Ahead Despite the slow and at times uneven pace of job creation and growth of industrial production following the subprime mortgage crisis, we believe that the U.S. economy is strong. With an unemployment rate of only 4.7%, we maintain that the labor market is at or near full employment. The high level of employment in the U.S. is supporting modestly higher inflation, which should help alleviate investors’ concerns over deflation. Other factors such as consumer balance sheets are also encouraging. During the third quarter of 2016, the ratio of household debt payments to disposal income was 10.1%, which was close to the lowest level in 35 years. With consumer spending representing approximately 75% of U.S. gross domestic product, the low household debt service ratio could imply continuing strength for the economy. In Washington, Trump’s proposals to reduce both personal and corporate tax rates while increasing government spending could result in $4 trillion in fiscal stimulus over a decade and provide additional support for equities. We estimate that a 10% reduction in the corporate tax rate could boost S&P 500 corporate earnings by 8%. The Tax Foundation, which is a nonpartisan research and educational organization, estimates that reduced taxes could result in wages increasing 5% faster than if no cuts were made. Capital stock, or business spending, furthermore, could increase 20% faster than the current growth rate. In at least one example, cutting corporate rates had a big impact on business spending. In the late 1990s, Ireland cut its tax rate by more than half and the ratio of investment to GDP increased by approximately 400 basis points. Trump has also proposed policies that could encourage corporations to repatriate a portion of the $700 billion that is held in cash outside of the U.S. The total amount represents more than half of the cash held by corporations, so repatriation could provide substantial support to business investments and other shareholder friendly programs, such as stock repurchases, dividend payments, and mergers and acquisitions. However, the Trump proposals also present risk. For example, deficit hawks in Congress may seek to limit the scope of Trump’s proposed stimulus programs. Economic growth resulting from the potential fiscal stimulus, furthermore, may fall short of investors’ expectations and cause volatile market conditions. Trump’s plans to renegotiate trade deals are also likely to cause uncertainty among investors. - 3 - Rather than making big bets on which companies or sectors may benefit from Trump’s proposed policies, we urge our readers to instead employ strategies that use rigorous research to identify and invest in companies with attractive fundamentals, including the potential for generating strong earnings growth. As we have maintained since our founding in 1964, we believe that such companies are likely to outperform over the long term. Portfolio Matters The Alger Mid Cap Growth Portfolio returned 0.97% for the fiscal year ended December 31, 2016 compared to the 7.34% return of its benchmark, the Russell Midcap Growth Index. During the period, the largest sector weightings were Information Technology and Consumer Discretionary. The largest sector overweight was Information Technology and the largest underweight was Consumer Staples. The Energy sector contributed to relative performance while Information Technology and Consumer Discretionary were among sectors that detracted from results. Tolero Pharmaceuticals, Inc.; HD Supply Holdings, Inc.; Diamond Resorts International, Inc.; Finisar Corp.; and Burlington Stores, Inc. were top contributors to performance. Finisar provides optical subsystems and components used in data communication and telecommunication applications. Its stock performed strongly in the third quarter of 2016. Strong demand for Finisar products helped the company generate accelerating revenue growth that exceeded expectations. In addition, management issued strong guidance, explaining that China’s nationwide optical upgrade could potentially support sales. Management also said its high margin 100G intra-datacenter products may potentially help drive strong results. Conversely, Norwegian Cruise Line Holdings Ltd.; LinkedIn Corporation Class A; DexCom, Inc.; Portola Pharmaceuticals, Inc.; and Pacira Pharmaceuticals, Inc. were top detractors from performance. Shares of Norwegian Cruise Line Holdings underperformed after the company issued disappointing guidance and said it expects to face higher fuel costs. As always, we strive to deliver consistently superior investment results for you, our shareholders, and we thank you for your continued confidence in Alger. Sincerely, Daniel C. Chung, CFA Chief Investment Officer Investors cannot invest directly in an index. Index performance does not reflect the deduction for fees, expenses, or taxes. This report and the financial statements contained herein are submitted for the general information of shareholders of the Alger Mid Cap Growth Portfolio. This report is not authorized for distribution to prospective investors in the Portfolio unless proceeded or accompanied by an effective prospectus for the Portfolio. The Portfolio’s returns represent - 4 - the fiscal 12-month period return of Class I-2 shares. Returns include reinvestment of dividends and distributions. The performance data quoted in these materials represent past performance, which is not an indication or guarantee of future results. Standard performance results can be found on the following pages. The investment return and principal value of an investment in the Portfolio will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. For performance data current to the most recent month-end, visit us at www.alger.com, or call us at (800) 992-3863. The views and opinions of the Portfolio’s management in this report are as of the date of the Shareholders’ Letter and are subject to change at any time subsequent to this date. There is no guarantee that any of the assumptions that formed the basis for the opinions stated herein are accurate or that they will materialize. Moreover, the information forming the basis for such assumptions is from sources believed to be reliable; however, there is no guarantee that such information is accurate. Any securities mentioned, whether owned in the Portfolio or otherwise, are considered in the context of the construction of an overall portfolio of securities and therefore reference to them should not be construed as a recommendation or offer to purchase or sell any such security. Inclusion of such securities in the Portfolio and transactions in such securities, if any, may be for a variety of reasons, including without limitation, response to cash flows, inclusion in a benchmark, and risk control. The reference to a specific security should also be understood in such context and not viewed as a statement that the security is a significant holding in the Portfolio. Please refer to the Schedule of Investments for the Portfolio which is included in this report for a complete list of Portfolio holdings as of December 31, 2016. Securities mentioned in the Shareholders’ Letter, if not found in the Schedule of Investments, may have been held by the Portfolio during the 12-month fiscal period. A Word About Risk Growth stocks tend to be more volatile than other stocks as the price of growth stocks tends to be higher in relation to their companies’ earnings and may be more sensitive to market, political and economic developments. Investing in the stock market involves gains and losses and may not be suitable for all investors. Stocks of small- and mid-sized companies are subject to greater risk than stocks of larger, more established companies owing to such factors as limited liquidity, inexperienced management, and limited financial resources. Investing in foreign securities involves additional risk (including currency risk, risks related to political, social or economic conditions, and risks associated with foreign markets, such as increased volatility, limited liquidity, less stringent regulatory and legal system, and lack of industry and country diversification), and may not be suitable for all investors. Investing in emerging markets involves higher levels of risk, including increased information, market, and valuation risks, and may not be suitable for all investors. For a more detailed discussion of the risks associated with the Portfolio, please see the Portfolio’s Prospectus. - 5 - Before investing, carefully consider a Portfolio’s investment objective, risks, charges, and expenses. For a prospectus containing this and other information about the Alger Portfolios, call us at (800) 992-3863 or visit us at www.alger.com . Read it carefully before investing. Fred Alger & Company, Incorporated, Distributor. Member NYSE Euronext, SIPC. NOT FDIC INSURED. NOT BANK GUARANTEED. MAY LOSE VALUE. Definitions: • The S&P 500 Index is an index of large company stocks considered repre- sentative of the U.S. stock market. • The Russell 1000 Growth Index is an unmanaged index designed to measure the performance of the largest 1,000 companies in the Russell 3000 Index with higher price-to-book ratios and higher forecasted growth values. • The Russell 1000 Value Index measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. • The Russell Midcap Growth Index measures the performance of the mid- cap growth segment of the U.S. equity universe. It includes those Russell Midcap Index companies with higher price-to-book ratios and higher fore- casted growth values. - 6 - ALGER MID CAP GROWTH PORTFOLIO Fund Highlights Through December 31, 2016 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in Alger Mid Cap Growth Portfolio Class I-2 shares and the Russell Midcap Growth Index (an unmanaged index of common stocks) for the ten years ended December 31, 2016. Figures for the Alger Mid Cap Growth Portfolio Class I-2 shares and the Russell Midcap Growth Index include reinvestment of dividends. Performance for the Alger Mid Cap Growth Portfolio Class S shares will be lower than the results shown above due to the higher expenses that class bears. PERFORMANCE COMPARISON AS OF 12/31/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 5/3/1993 Class I-2 (Inception 5/3/93) 0.97 % 11.13 % 4.43 % 10.11 % Class S (Inception 5/1/02) (i) 0.48 % 10.69 % 4.06 % 9.82 % Russell Midcap Growth Index 7.33 % 13.51 % 7.83 % 9.51 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. Investment return and principal will fluctuate and the Portfolio’s shares, when redeemed, may be worth more or less than their original cost. Current perfor - mance may be higher or lower than the performance quoted. For performance current to the most recent month end, visit us at www.alger. com or call us at (800) 992-3863. Returns indicated assume reinvestment of all distributions, no transaction costs or taxes, and are net of management fees and fund operating expenses only. Total return does not include deductions at the portfolio or contract level for cost of insurance charges, premium load, administrative charges, mortality and expense risk charges or other charges that may be incurred under the variable annuity contract, variable life insurance plan or retirement plan for which the Portfolio serves as an underlying investment vehicle. If these charges were deducted, the total return figures would be lower. Please refer to the variable insurance product or retirement plan disclosure documents for any additional applicable expenses. Investing in the stock market involves gains and losses and may not be suitable for all investors. (i) Since inception returns are calculated from Class I-2 inception date. Class S shares returns prior to their commencement of operations are those of Class I-2 shares adjusted to reflect the higher expenses of Class S shares. - 7 - PORTFOLIO SUMMARY† December 31, 2016 (Unaudited) Alger Mid Cap Growth SECTORS/SECURITY TYPES Portfolio Consumer Discretionary 16.5 % Consumer Staples 3.2 Energy 1.7 Financials 6.5 Health Care 18.8 Industrials 14.5 Information Technology 23.9 Materials 4.8 Real Estate 3.6 Total Equity Securities 93.5 Short-Term Investments and Net Other Assets 6.5 % † Based on net assets for the Portfolio. - 8 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments December 31, 2016 COMMON STOCKS—85.8% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 7,853 $ – AEROSPACE & DEFENSE—2.5% Hexcel Corp. 16,490 848,246 TransDigm Group, Inc. 8,372 2,084,293 AIRLINES—1.2% Southwest Airlines Co. 29,552 APPAREL ACCESSORIES & LUXURY GOODS—2.1% Kate Spade & Co.* 33,708 629,328 Lululemon Athletica, Inc.* 13,038 847,340 PVH Corp. 11,225 1,012,944 APPAREL RETAIL—1.9% Burlington Stores, Inc.* 10,768 912,588 Ross Stores, Inc. 19,777 1,297,371 APPLICATION SOFTWARE—2.5% Autodesk, Inc.* 21,701 1,606,091 Mobileye NV* 30,221 1,152,025 Zendesk, Inc.* 13,342 282,850 AUTO PARTS & EQUIPMENT—0.6% Delphi Automotive PLC. 11,377 AUTOMOTIVE RETAIL—1.1% O'Reilly Automotive, Inc.* 4,823 BIOTECHNOLOGY—5.6% Alexion Pharmaceuticals, Inc.* 12,465 1,525,093 ARIAD Pharmaceuticals, Inc.* 50,885 633,009 BioMarin Pharmaceutical, Inc.* 10,352 857,560 Bluebird Bio, Inc.* 9,582 591,209 Clovis Oncology, Inc.* 14,502 644,179 Incyte Corp.* 14,070 1,410,799 TESARO, Inc.* 8,030 1,079,874 BROADCASTING—1.0% CBS Corp., Cl. B 19,348 BUILDING PRODUCTS—1.9% Fortune Brands Home & Security, Inc. 18,949 1,013,013 Johnson Controls International PLC. 29,725 1,224,373 CASINOS & GAMING—1.1% Red Rock Resorts, Inc., Cl. A 57,164 COMMUNICATIONS EQUIPMENT—2.2% F5 Networks, Inc.* 5,792 838,218 Finisar Corp.* 19,301 584,242 Palo Alto Networks, Inc.* 9,322 1,165,716 - 9 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments December 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—2.1% Allison Transmission Holdings, Inc. 31,483 $ 1,060,662 Wabtec Corp. 17,057 1,416,072 CONSTRUCTION MATERIALS—0.7% Vulcan Materials Co. 6,755 CONSUMER FINANCE—0.4% LendingClub Corp.* 101,678 DATA PROCESSING & OUTSOURCED SERVICES—4.5% Euronet Worldwide, Inc.* 11,611 840,985 Fiserv, Inc.* 13,596 1,444,983 FleetCor Technologies, Inc.* 6,413 907,568 Sabre Corp. 23,974 598,151 WNS Holdings Ltd.#* 57,344 1,579,827 ELECTRICAL COMPONENTS & EQUIPMENT—1.5% Acuity Brands, Inc. 2,333 538,596 AMETEK, Inc. 25,694 1,248,729 ELECTRONIC COMPONENTS—0.4% Universal Display Corp.* 8,375 FINANCIAL EXCHANGES & DATA—3.1% IntercontinentalExchange Group, Inc. 21,241 1,198,417 MarketAxess Holdings, Inc. 5,514 810,117 MSCI, Inc. 7,324 576,985 S&P Global, Inc. 10,698 1,150,463 FOOD DISTRIBUTORS—1.3% Performance Food Group Co.* 64,874 GENERAL MERCHANDISE STORES—1.1% Dollar Tree, Inc.* 16,576 HEALTH CARE EQUIPMENT—6.8% ABIOMED, Inc.* 11,919 1,343,033 CR Bard, Inc. 4,847 1,088,927 DexCom, Inc.* 21,026 1,255,252 Edwards Lifesciences Corp.* 15,115 1,416,276 IDEXX Laboratories, Inc.* 13,897 1,629,701 Masimo Corp.* 13,348 899,655 Nevro Corp.* 6,907 501,863 HEALTH CARE TECHNOLOGY—1.1% Medidata Solutions, Inc.* 26,965 HOME ENTERTAINMENT SOFTWARE—1.8% Electronic Arts, Inc.* 26,773 HOTELS RESORTS & CRUISE LINES—1.2% Marriott International, Inc., Cl. A 16,681 HOUSEHOLD PRODUCTS—0.9% Church & Dwight Co., Inc. 24,464 - 10 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments December 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HOUSEWARES & SPECIALTIES—2.2% Newell Brands, Inc. 59,771 $ INDUSTRIAL GASES—1.5% Air Products & Chemicals, Inc. 12,771 INTERNET RETAIL—0.3% TripAdvisor, Inc.* 7,185 INTERNET SOFTWARE & SERVICES—2.5% GrubHub, Inc.* 25,417 956,188 Match Group, Inc.* 63,222 1,081,096 Palantir Technologies, Inc., Cl. A* ,@ 12,572 76,438 Q2 Holdings, Inc.* 28,491 821,965 INVESTMENT BANKING & BROKERAGE—1.0% TD Ameritrade Holding Corp. 27,442 IT CONSULTING & OTHER SERVICES—1.1% InterXion Holding NV* 36,701 LEISURE PRODUCTS—2.0% Coach, Inc. 27,421 960,283 Mattel, Inc. 52,583 1,448,662 LIFE SCIENCES TOOLS & SERVICES—0.6% NanoString Technologies, Inc.* 33,444 MANAGED HEALTH CARE—0.6% WellCare Health Plans, Inc.* 5,090 METAL & GLASS CONTAINERS—1.3% Ball Corp. 19,915 OIL & GAS EXPLORATION & PRODUCTION—1.7% Carrizo Oil & Gas, Inc.* 16,482 615,603 Encana Corp. 28,155 330,539 PDC Energy, Inc.* 7,140 518,221 Pioneer Natural Resources Co. 3,370 606,836 PACKAGED FOODS & MEATS—1.0% Conagra Brands, Inc. 13,097 517,986 Pinnacle Foods, Inc. 13,429 717,780 PHARMACEUTICALS—0.6% Aerie Pharmaceuticals, Inc.* 19,129 REGIONAL BANKS—1.8% Citizens Financial Group, Inc. 22,618 805,879 Regions Financial Corp. 91,424 1,312,849 RESEARCH & CONSULTING SERVICES—1.2% Verisk Analytics, Inc., Cl. A* 17,156 SEMICONDUCTOR EQUIPMENT—0.9% Lam Research Corp. 10,158 SEMICONDUCTORS—3.9% Broadcom Ltd. 11,581 2,047,173 Cavium Networks, Inc.* 15,443 964,261 - 11 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments December 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SEMICONDUCTORS—(CONT.) Microsemi Corp.* 13,711 $ 739,983 Skyworks Solutions, Inc. 11,502 858,739 SPECIALTY CHEMICALS—1.3% WR Grace & Co. 23,498 SPECIALTY STORES—1.8% Tractor Supply Co. 11,978 908,052 Ulta Salon, Cosmetics & Fragrance, Inc.* 5,002 1,275,210 SYSTEMS SOFTWARE—2.9% Fortinet, Inc.* 29,615 892,004 Proofpoint, Inc.* 5,542 391,542 Red Hat, Inc.* 13,755 958,723 ServiceNow, Inc.* 16,973 1,261,773 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—0.9% Western Digital Corp. 15,608 TRADING COMPANIES & DISTRIBUTORS—3.4% Fastenal Co. 36,257 1,703,354 HD Supply Holdings, Inc.* 42,239 1,795,580 United Rentals, Inc.* 5,121 540,675 TRUCKING—0.7% Old Dominion Freight Line, Inc.* 10,373 TOTAL COMMON STOCKS (Cost $95,294,268) PREFERRED STOCKS—3.9% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 67,720 – Choicestream, Inc., Cl. B* ,@,(a) 148,200 87,438 BIOTECHNOLOGY—3.2% Prosetta Biosciences, Inc., Series D* ,@,(a) 170,419 576,016 Tolero Pharmaceuticals, Inc.* ,@,(a) 356,682 3,263,641 INTERNET SOFTWARE & SERVICES—0.3% Palantir Technologies, Inc., Cl. B* ,@ 51,276 311,758 Palantir Technologies, Inc., Cl. D* ,@ 6,681 40,621 PHARMACEUTICALS—0.3% Intarcia Therapeutics, Inc., Series DD* ,@ 7,214 TOTAL PREFERRED STOCKS (Cost $2,602,121) WARRANTS—0.0% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc., 6/22/26 @,(a) 19,629 (Cost $19,610) - 12 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments December 31, 2016 (Continued) REAL ESTATE INVESTMENT TRUST—3.6% SHARES VALUE HEALTH CARE—0.4% Omega Healthcare Investors, Inc. 16,686 $ SPECIALIZED—3.2% Crown Castle International Corp. 17,684 1,534,441 Lamar Advertising Co., Cl. A 32,951 2,215,625 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $4,440,679) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE ADVERTISING—0.0% Choicestream, Inc., 11.00%, 8/05/18 @,(a) 19,629 (Cost $4,023) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 244,501 (Cost $244,501) Total Investments (Cost $102,605,202) (b) 93.5 % Other Assets in Excess of Liabilities 6.5 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )(3) of the Investment Company Act of 1940. See Affiliated Securities Note 10. (b) At December 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $102,507,188, amounted to $9,338,059 which consisted of aggregate gross unrealized appreciation of $12,662,704 and aggregate gross unrealized depreciation of $3,324,645 . * Non-income producing security. - 13 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments December 31, 2016 (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 12/31/2016 Choicestream , Inc. 03/14/14 $ % $ 0 % Choicestream , Inc., 11.00%, 8/05/18 08/04/16 20 % % Choicestream , Inc., 6/22/26 08/04/16 % % Choicestream, Inc., Cl. A 12/17/13 % 0 % Choicestream, Inc., Cl. B 07/10/14 % % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc., Series D 02/06/15 % % Tolero Pharmaceuticals, Inc. 08/01/14 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 5,071,036 4.24 % Industry classifications are unaudited. See Notes to Financial Statements. - 14 - ALGER MID CAP GROWTH PORTFOLIO Statement of Assets and Liabilities December 31, 2016 Alger Mid Cap Growth Portfolio ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedule of investments $ 107,879,286 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedule of investments 3,965,961 Cash and cash equivalents 5,604,766 Receivable for investment securities sold 4,790,872 Receivable for shares of beneficial interest sold 62,847 Dividends and interest receivable 73,853 Prepaid expenses 14,973 Total Assets 122,392,558 LIABILITIES: Payable for investment securities purchased 2,581,172 Payable for shares of beneficial interest redeemed 76,229 Accrued investment advisory fees 77,226 Accrued transfer agent fees 5,470 Accrued distribution fees 796 Accrued administrative fees 2,794 Accrued shareholder administrative fees 1,016 Accrued other expenses 90,781 Total Liabilities 2,835,484 NET ASSETS $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 123,282,710 Undistributed net investment income 11,796 Undistributed net realized gain (accumulated realized loss) (12,977,477 ) Net unrealized appreciation on investments 9,240,045 NET ASSETS $ * Identified cost $ 100,593,543 ** Identified cost $ 2,011,659 See Notes to Financial Statements. - 15 - ALGER MID CAP GROWTH PORTFOLIO Statement of Assets and Liabilities December 31, 2016 (Continued) Alger Mid Cap Growth Portfolio NET ASSETS BY CLASS: Class I-2 $ 115,817,665 Class S $ 3,739,409 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class I-2 5,880,477 Class S 199,581 NET ASSET VALUE PER SHARE: Class I-2 — Net Asset Value Per Share Class I-2 $ 19.70 Class S — Net Asset Value Per Share Class S $ 18.74 See Notes to Financial Statements. - 16 - ALGER MID CAP GROWTH PORTFOLIO Statement of Operations for the year ended December 31, 2016 Alger Mid Cap Growth Portfolio INCOME: Dividends (net of foreign withholding taxes*) $ 1,328,253 Interest from affiliated securities - Note 11 722 Interest 13,975 Total Income 1,342,950 EXPENSES: Advisory fees — Note 3(a) 940,038 Distribution fees — Note 3(c) Class S 9,952 Shareholder administrative fees — Note 3(f) 12,369 Administration fees — Note 3(b) 34,014 Custodian fees 41,930 Transfer agent fees and expenses — Note 3(f) 33,124 Printing fees 72,650 Professional fees 53,640 Registration fees 16,319 Trustee fees — Note 3(g) 5,163 Fund accounting fees 17,691 Miscellaneous 6,880 Total Expenses 1,243,770 NET INVESTMENT INCOME 99,180 REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Net realized (loss) on investments (3,264,010 ) Net change in unrealized appreciation on investmentsand foreign currency 3,758,090 Net realized and unrealized gain on investments and foreign currency 494,080 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ * Foreign withholding taxes $ 63 See Notes to Financial Statements. - 17 - ALGER MID CAP GROWTH PORTFOLIO Statements of Changes in Net Assets Alger Mid Cap Growth Portfolio For the For the Year Ended Year Ended December 31, 2016 December 31, 2015 Net investment income (loss) $ 99,180 $ (518,309 ) Net realized gain (loss) on investments and foreign currency (3,264,010 ) 6,735,153 Net change in unrealized appreciation (depreciation) on investments and foreign currency 3,758,090 (7,996,865 ) Net increase (decrease) in net assets resulting from operations 593,260 (1,780,021 ) Increase (decrease) from shares of beneficial interest transactions: Class I-2 (16,365,257 ) (16,904,261 ) Class S (686,323 ) (1,095,497 ) Net decrease from shares of beneficial interest transactions — Note 6 (17,051,580 ) (17,999,758 ) Total decrease (16,458,320 ) (19,779,779 ) Net Assets: Beginning of period 136,015,394 155,795,173 END OF PERIOD $ $ Undistributed net investment income $ 11,796 $ — See Notes to Financial Statements. - 18 - THE ALGER PORTFOLIOS Financial Highlights for a share outstanding throughout the period Alger Mid Cap Growth Portfolio Class I-2 Year ended Year ended Year ended Year ended Year ended 12/31/2016 12/31/2015 12/31/2014 12/31/2013 12/31/2012 Net asset value, beginning of period $ 19.51 $ 19.82 $ 18.35 $ 13.55 $ 11.66 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (i) 0.02 (0.07 ) (0.02 ) (0.01 ) 0.03 Net realized and unrealized gain (loss) on investments 0.17 (0.24 ) 1.49 4.86 1.86 Total from investment operations 0.19 (0.31 ) 1.47 4.85 1.89 Dividends from net investment income – – – (0.05 ) – Net asset value, end of period $ 19.70 $ 19.51 $ 19.82 $ 18.35 $ 13.55 Total return 0.97 % (1.56 )% 8.01 % 35.84 % 16.21 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 115,818 $ 131,593 $ 150,219 $ 158,172 $ 131,230 Ratio of net expenses to average net assets 0.99 % 0.96 % 1.04 % 1.04 % 1.03 % Ratio of net investment income (loss) to average net assets 0.10 % (0.33 )% (0.12 )% (0.07 )% 0.25 % Portfolio turnover rate 118.99 % 116.84 % 187.96 % 165.86 % 227.21 % See Notes to Financial Statements. (i) Amount was computed based on average shares outstanding during the period. - 19 - THE ALGER PORTFOLIOS Financial Highlights for a share outstanding throughout the period Alger Mid Cap Growth Portfolio Class S Year ended Year ended Year ended Year ended Year ended 12/31/2016 12/31/2015 12/31/2014 12/31/2013 12/31/2012 Net asset value, beginning of period $ 18.65 $ 19.01 $ 17.67 $ 13.05 $ 11.28 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (i) (0.07 ) (0.14 ) (0.09 ) (0.07 ) (0.02 ) Net realized and unrealized gain (loss) on investments 0.16 (0.22 ) 1.43 4.69 1.79 Total from investment operations 0.09 (0.36 ) 1.34 4.62 1.77 Net asset value, end of period $ 18.74 $ 18.65 $ 19.01 $ 17.67 $ 13.05 Total return 0.48 % (1.89 )% 7.58 % 35.40 % 15.69 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 3,739 $ 4,422 $ 5,576 $ 6,539 $ 6,259 Ratio of net expenses to average net assets 1.44 % 1.34 % 1.40 % 1.40 % 1.45 % Ratio of net investment income (loss) to average net assets (0.37 )% (0.70 )% (0.47 )% (0.43 )% (0.17 )% Portfolio turnover rate 118.99 % 116.84 % 187.96 % 165.86 % 227.21 % See Notes to Financial Statements. Amount was computed based on average shares outstanding during the period. - 20 - THE ALGER PORTFOLIOS | Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS NOTE 1 — General: The Alger Portfolios (the “Fund”) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Fund qualifies as an investment company as defined in Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services – Investment Companies. The Fund operates as a series company currently offering seven series of shares of beneficial interest: Alger Capital Appreciation Portfolio, Alger Large Cap Growth Portfolio, Alger Mid Cap Growth Portfolio, Alger SMid Cap Growth Portfolio, Alger Small Cap Growth Portfolio, Alger Growth & Income Portfolio, and Alger Balanced Portfolio (collectively the “Portfolios”). These financial statements include only the Alger Mid Cap Growth Portfolio (the “Portfolio”). The Portfolio invests primarily in equity securities and has an investment objective of long-term capital appreciation. Shares of the Portfolio are available to investment vehicles for variable annuity contracts and variable life insurance policies offered by separate accounts of life insurance companies, as well as qualified pension and retirement plans. The Portfolio offers Class I-2 shares and Class S shares. Each class has identical rights to assets and earnings except that only Class S shares have a plan of distribution and bear the related expenses. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Portfolio values its financial instruments at fair value using independent dealers or pricing services under policies approved by the Fund’s Board of Trustees (“Board”). Investments of the Portfolio are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. The industry classifications of the Portfolio’s investments, as presented in the accompanying Schedule of Investments, represent management’s belief as to the most meaningful presentation of the classification of such investments. For Portfolio compliance purposes, the Portfolio’s industry classifications refer to any one or more of the industry sub- classifications used by one or more widely recognized market indexes or rating group indexes, with the primary source being Global Industry Classification Standard (GICS). Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations - 21 - THE ALGER PORTFOLIOS | Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board. Securities in which the Portfolio invests may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the closing foreign prices to reflect what the investment advisor, pursuant to policies established by the Board, believes to be the fair value of these securities as of the close of the NYSE. The Portfolio may also fair value securities in other situations, for example, when a particular foreign market is closed but the Portfolio is open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Portfolio would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Portfolio. Unobservable inputs are inputs that reflect the Portfolio’s own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Portfolio’s own as - sumptions in determining the fair value of investments) The Portfolio’s valuation techniques are generally consistent with either the market or income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs - 22 - THE ALGER PORTFOLIOS | Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, time to exit and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s financial statements and from industry studies, market data, and market indicators such as benchmarks and indices. Because of the inherent uncertainty and often limited markets for restricted securities, the values may significantly differ from the values if there was an active market. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Fund’s Board and comprised of representatives of the Fund’s investment advisor. The Committee reports its valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee generally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Portfolio’s pricing vendor, and variances between transactional prices and previous mark-to-markets. The Portfolio will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1, 2 and 3 are recognized at the end of the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars and overnight time deposits. (c) Security Transactions and Investment Income: Security transactions are recorded on a trade date basis. Realized gains and losses from security transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income is recognized on the accrual basis. Premiums and discounts on debt securities purchased are amortized or accreted over the lives of the respective securities. (d) Foreign Currency Transactions: The books and records of the Portfolio are maintained in U.S. dollars. Foreign currencies, investments and other assets and liabilities are translated into U.S. dollars at the prevailing rates of exchange on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of such transactions. Net realized gains and losses on foreign currency transactions represent net gains and losses from the disposition of foreign currencies, currency gains and losses realized between the - 23 - THE ALGER PORTFOLIOS | Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) trade dates and settlement dates of security transactions, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. The effects of changes in foreign currency exchange rates on investments in securities are included in realized and unrealized gain or loss on investments in the accompanying Statement of Operations. (e) Option Contracts: When the Portfolio writes an option, an amount equal to the premium received by the Portfolio is recorded as a liability and is subsequently adjusted to reflect the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Portfolio on the expiration date as realized gains from investments. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Portfolio has realized a gain or loss. If a put option is exercised, the premium reduces the cost basis of the securities purchased by the Portfolio. The Portfolio as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. The Portfolio may also purchase put and call options. The Portfolio pays a premium which is included in the Portfolio’s accompanying Statement of Assets and Liabilities as an investment and subsequently marked to market to reflect the current value of the option. Premiums paid for purchasing options which expire are treated as realized losses. The risk of loss associated with purchasing put and call options is limited to the premium paid. Premiums paid for purchasing options which are exercised or closed are added to the amounts paid or offset against the proceeds on the underlying security to determine the realized gain or loss. (f) Lending of Fund Securities: The Portfolio may lend its securities to financial institutions, provided that the market value of the securities loaned will not at any time exceed one third of the Portfolio’s total assets, as defined in its prospectuses. The Portfolio earns fees on the securities loaned, which are included in interest income in the accompanying Statement of Operations. In order to protect against the risk of failure by the borrower to return the securities loaned or any delay in the delivery of such securities, the loan is collateralized by cash or securities that are maintained with the Custodian in an amount equal to at least 102 percent of the current market value of U.S. loaned securities or 105 percent for non-U.S. loaned securities. The market value of the loaned securities is determined at the close of business of the Portfolio. Any required additional collateral is delivered to the Custodian and any excess collateral is returned to the borrower on the next business day. In the event the borrower fails to return the loaned securities when due, the Portfolio may take the collateral to replace the securities. If the value of the collateral is less than the purchase cost of replacement securities, the Custodian shall be responsible for any shortfall, but only to the extent that the shortfall is not due to any diminution in collateral value, as defined in the securities lending agreement. The Portfolio is required to maintain the collateral in a segregated account and determine its value each day until the loaned securities are returned. Cash collateral may be invested as determined by the Portfolio. Collateral is returned to the - 24 - THE ALGER PORTFOLIOS | Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) borrower upon settlement of the loan. (g) Dividends to Shareholders: Dividends and distributions payable to shareholders are recorded by the Portfolio on the ex-dividend date. Dividends from net investment income are declared and paid annually. Dividends from net realized gains, offset by any loss carryforward, are declared and paid annually after the end of the fiscal year in which earned. Each share class is treated separately in determining the amounts of dividends from net investment income payable to holders of its shares. The characterization of distributions to shareholders for financial reporting purposes is determined in accordance with federal income tax rules. Therefore, the source of the Portfolio’s distributions may be shown in the accompanying financial statements as either from, or in excess of, net investment income, net realized gain on investment transactions or return of capital, depending on the type of book/tax differences that may exist. Capital accounts within the financial statements are adjusted for permanent book/tax differences. Reclassifications result primarily from the difference in tax treatment of net operating losses, passive foreign investment companies, and foreign currency transactions. The reclassifications are done annually at year end and have no impact on the net asset value of the Portfolio and are designed to present the Portfolio’s capital accounts on a tax basis. (h) Federal Income Taxes: It is the Portfolio’s policy to comply with the requirements of the Internal Revenue Code Subchapter M applicable to regulated investment companies and to distribute all of its taxable income to its shareholders. Provided that the Portfolio maintains such compliance, no federal income tax provision is required. Financial Accounting Standards Board Accounting Standards Codification 740 – Income Taxes requires the Portfolio to measure and recognize in its financial statements the benefit of a tax position taken (or expected to be taken) on an income tax return if such position will more likely than not be sustained upon examination based on the technical merits of the position. No tax years are currently under investigation. The Portfolio files income tax returns in the U.S. Federal jurisdiction, as well as the New York State and New York City jurisdictions. The statute of limitations on the Portfolio’s tax returns remains open for the tax years 2013-2016. Management does not believe there are any uncertain tax positions that require recognition of a tax liability. (i) Allocation Methods: The Fund accounts separately for the assets, liabilities and operations of the Portfolio. Expenses directly attributable to the Portfolio are charged to the Portfolio’s operations; expenses which are applicable to all Portfolios are allocated among them based on net assets. Income, realized and unrealized gains and losses, and expenses of the Portfolio are allocated among the Portfolio’s classes based on relative net assets, with the exception of distribution fees and transfer agency fees. (j) Estimates: These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require using estimates and assumptions that affect the reported amounts therein. Actual results may differ from - 25 - THE ALGER PORTFOLIOS | Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) those estimates. All such estimates are of normal recurring nature. NOTE 3 — Investment Advisory Fees and Other Transactions with Affiliates: (a) Investment Advisory Fees: The fees incurred by the Portfolio, pursuant to the provisions of the Fund’s Investment Advisory Agreement with Fred Alger Management, Inc. (“Alger Management” or the “Manager”), are payable monthly and computed based on the following rates. The actual rate paid as a percentage of average daily net assets, for the year ended December 31, 2016, is set forth below under the heading “Actual Rate.” Tier 1 Tier 2 Actual Rate Alger Mid Cap Growth Portfolio (a) 0.760 % 0.700 % 0.76 % (a) Tier 1 rate is paid on assets up to $1 billion and Tier 2 rate is paid on assets in excess of $1 billion. (b) Administration Fees: Fees incurred by the Portfolio, pursuant to the provisions of the Fund’s Fund Administration Agreement with Fred Alger Management, Inc., are payable monthly and computed based on the average daily net assets of the Portfolio at the annual rate of 0.0275%. (c) Distribution Fees: Class S shares—The Fund has adopted a Distribution Plan pursuant to which Class S shares of the Portfolio pay Fred Alger & Company, Incorporated, the Fund’s distributor (the “Distributor” or “Alger Inc.”) and an affiliate of Alger Management, a fee at the annual rate of .25% of the average daily net assets of the Class S shares of the Portfolio to compensate the Distributor for its activities and expenses incurred in distributing the Class S shares. The fees paid may be more or less than the expenses incurred by Alger Inc. (d) Brokerage Commissions: During the year ended December 31, 2016, the Portfolio paid Alger Inc. $28,420, in connection with securities transactions. (e) Interfund Loans: The Portfolio and other funds advised by Alger Management, may borrow money from and lend money to each other for temporary or emergency purposes. To the extent permitted under its investment restrictions, the Portfolio may lend uninvested cash in an amount up to 15% of its net assets to other funds. If the Portfolio has borrowed from other funds and has aggregate borrowings from all sources that exceed 10% of the Portfolio’s total assets, the Portfolio will secure all of its loans from other funds. The interest rate charged on interfund loans is equal to the average of the overnight time deposit rate and bank loan rate available to the Portfolio. There were no interfund loans outstanding as of December 31, 2016. (f) Shareholder Administrative Fees: The Fund has entered into a shareholder administrative services agreement with Alger Management to compensate Alger Management for its liaison and administrative oversight of Boston Financial Data Services, Inc., the transfer agent, and other related services. The Portfolio compensates Alger Management at the annual rate of 0.01% of the average daily net assets for these services. (g) Trustee Fees: From January 1, 2016 through February 29, 2016, each trustee who is not affiliated with Alger Management or its affiliates (each, an “Independent Trustee”) received - 26 - THE ALGER PORTFOLIOS | Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) a fee of $25,875 for each board meeting attended, to a maximum of $103,500 per annum, paid pro rata by each fund in the Alger Fund Complex, plus travel expenses incurred for attending the meeting. The Independent Trustee appointed as Chairman of the Board of Trustees received additional compensation of $24,300 per annum paid pro rata by each fund in the Alger Fund Complex. Additionally, each member of the Audit Committee received a fee of $2,500 for each Audit Committee meeting attended to a maximum of $10,000 per annum, paid pro rata by each fund in the Alger Fund Complex. Effective March 1, 2016, each Independent Trustee receives a fee of $27,250 for each board meeting attended, to a maximum of $109,000 per annum, paid pro rata by each fund in the Alger Fund Complex, plus travel expenses incurred for attending the meeting. The Independent Trustee appointed as Chairman of the Board of Trustees receives additional compensation of $26,000 per annum paid pro rata by each fund in the Alger Fund Complex. Additionally, each member of the Audit Committee receives a fee of $2,500 for each Audit Committee meeting attended to a maximum of $10,000 per annum, paid pro rata by each fund in the Alger Fund Complex. (h) Interfund Trades: During the year ended December 31, 2016, the Portfolio engaged in purchase and sale transactions with funds that have a common investment advisor. For the year ended December 31, 2016, these purchases and sales were as follows: PURCHASES SALES Alger Mid Cap Growth Portfolio $ 104,640 — (i) Other Transactions With Affiliates: Certain officers of the Fund are directors and officers of Alger Management and the Distributor. NOTE 4 — Securities Transactions: Purchases and sales of securities, other than U.S. Government securities and short-term securities, for the year ended December 31, 2016 , were as follows: PURCHASES SALES Alger Mid Cap Growth Portfolio $ 140,607,205 $ 157,707,346 Transactions in foreign securities may involve certain considerations and risks not typically associated with those of U.S. companies because of, among other factors, the level of governmental supervision and regulation of foreign security markets, and the possibility of political or economic instability. Additional risks associated with investing in the emerging markets include increased volatility, limited liquidity, and less stringent regulatory and legal systems. NOTE 5 — Borrowings: The Portfolio may borrow from its custodian on an uncommitted basis. The Portfolio pays the custodian a market rate of interest, generally based upon the London Inter-Bank Offered Rate. The Portfolio may also borrow from other funds advised by Alger Management, as discussed in Note 3(e). For the year ended December 31, 2016, the Portfolio had no borrowings from its custodian and other funds. - 27 - THE ALGER PORTFOLIOS | Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 6 — Share Capital: The Portfolio has an unlimited number of authorized shares of beneficial interest of $.001 par value for each share class. During the year ended December 31, 2016 and the year ended December 31, 2015 , transactions of shares of beneficial interest were as follows: FOR THE YEAR ENDED FOR THE YEAR ENDED DECEMBER 31, 2016 DECEMBER 31, 2015 SHARES AMOUNT SHARES AMOUNT Alger Mid Cap Growth Portfolio Class I-2: Shares sold 403,670 $ 7,542,194 538,434 $ 11,217,176 Shares redeemed (1,267,019 ) (23,907,451 ) (1,373,699 ) (28,121,437 ) Net decrease ) $ ) ) $ ) Class S: Shares sold 3,802 $ 68,433 6,162 $ 118,421 Shares redeemed (41,371 ) (754,756 ) (62,280 ) (1,213,918 ) Net decrease ) $ ) ) $ ) NOTE 7 — Income Tax Information: The tax character of distributions paid during the year ended December 31, 2016and the year ended December 31, 2015were as follows: FOR THE YEAR ENDED FOR THE YEAR ENDED DECEMBER 31, 2016 DECEMBER 31, 2015 Alger Mid Cap Growth Portfolio Distributions paid from: Ordinary Income — — Long-term capital gain — — Total distributions paid — — As of December 31, 2016the components of accumulated gains (losses) on a tax basis were as follows: Alger Mid Cap Growth Portfolio Undistributed ordinary income $ 11,796 Undistributed long-term gains — Net accumulated earnings $ 11,796 Capital loss carryforwards (13,075,491 ) Net unrealized appreciation 9,338,059 Total accumulated losses $ (3,725,636 ) At December 31, 2016, the Portfolio, for federal income tax purposes, had capital loss carryforwards which expire as set forth in the table below. These amounts may be applied against future net realized gains. - 28 - THE ALGER PORTFOLIOS | Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) Alger Mid Cap Expiration Dates Growth Portfolio POST ACT $ 3,810,877 2017 9,264,614 Total 13,075,491 Net capital losses incurred after October 31 and within the taxable year are deemed to arise on the first business day of the Portfolio’s next taxable year. Under the Regulated Investment Company Modernization Act of 2010, capital losses incurred by the Portfolio on or after January 1, 2011 (Post Act) will not be subject to expiration. In addition, losses incurred on or after January 1, 2011 must be utilized prior to the utilization of capital loss carryforwards above. The difference between book-basis and tax-basis unrealized appreciation (depreciation) is determined annually and is attributable primarily to the tax deferral of losses on wash sales, 988 currency transactions, the tax treatment of partnership investments, the realization of unrealized appreciation of Passive Foreign Investment Companies, and return of capital from real estate investment trust investments. Permanent differences, primarily from net operating losses and real estate investment trusts and partnership investments sold by the Portfolio, resulted in the following reclassifications among the Portfolio’s components of net assets at December 31, 2016: Alger Mid Cap Growth Portfolio Accumulated undistributed net investment income (accumulated loss) $ (87,384 ) Accumulated net realized gain (accumulated realized loss) $ 177,059 Paid-in Capital $ (89,675 ) NOTE 8 — Fair Value Measurements: The major categories of securities and their respective fair value inputs are detailed in the Portfolio’s Schedule of Investments. Based upon the nature, characteristics, and risks associated with its investments as of December 31, 2016, the Portfolio has determined that presenting them by security type and sector is appropriate. Alger Mid Cap Growth Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 19,617,807 $ 19,617,807 — —* Consumer Staples 3,873,806 3,873,806 — — Energy 2,071,199 2,071,199 — — Financials 7,584,991 7,584,991 — — Health Care 18,383,353 18,383,353 — — Industrials 17,228,918 17,228,918 — — Information Technology 28,052,368 27,975,930 — 76,438 Materials 5,766,537 5,766,537 — — TOTAL COMMON STOCKS $ $ — $ - 29 - THE ALGER PORTFOLIOS | Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) CORPORATE BONDS Consumer Discretionary 19,629 — — 19,629 PREFERRED STOCKS Consumer Discretionary 87,438 — — 87,438 * Health Care 4,249,556 — — 4,249,556 Information Technology 352,379 — — 352,379 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Real Estate 4,271,670 4,271,670 — — SPECIAL PURPOSE VEHICLE Financials 266,359 — — 266,359 WARRANTS Consumer Discretionary 19,237 — — 19,237 TOTAL INVESTMENTS IN SECURITIES $ $ — $ * The Portfolio’s shares of Choicestream Inc. common stock and Class A preferred stock are classified as Level 3 investments and are fair valued at zero as of December 31, 2016. - 30 - THE ALGER PORTFOLIOS |Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Portfolio Common Stocks Opening balance at January 1, 2016 $ 130,275 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (53,837 ) Purchases and sales Purchases – Sales – Transfers into Level 3 – Transfers out of Level 3 – Closing balance at December 31, 2016 76,438 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 12/31/2016 $ (53,837 ) Alger Mid Cap Growth Portfolio Preferred Stocks Opening balance at January 1, 2016 $ 2,793,958 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 1,895,415 Purchases and sales Purchases – Sales – Closing balance at December 31, 2016 4,689,373 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 12/31/2016 $ 1,895,415 Alger Mid Cap Growth Portfolio Corporate Bonds Opening balance at January 1, 2016 $ – Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 19,609 Purchases and sales Purchases 20 Sales – Closing balance at December 31, 2016 19,629 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 12/31/2016 $ 19,609 - 31 - THE ALGER PORTFOLIOS | Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) Alger Mid Cap Growth Portfolio Warrants Opening balance at January 1, 2016 $ – Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (373 ) Purchases and sales Purchases 19,610 Sales – Closing balance at December 31, 2016 19,237 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 12/31/2016 $ (373 ) Special Purpose Alger Mid Cap Growth Portfolio Vehicle Opening balance at January 1, 2016 $ 244,501 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 21,858 Purchases and sales Purchases – Sales – Closing balance at December 31, 2016 266,359 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 12/31/2016 $ 21,858 The following table provides quantitative information about our Level 3 fair value measurements of our investments as of December 31, 2016. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. - 32 - THE ALGER PORTFOLIOS |Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) Fair Value December 31, Valuation Unobservable Weighted 2016 Methodology Input Input/ Range Average Alger Mid Cap Growth Portfolio Common Stocks $ 76,438 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20-40% 20% Scenario Probability 10-50% N/A Time to Exit 1.1-3.1 Years N/A Preferred Stocks 409,899 Market Scenario Probability 80 to 100% N/A Approach Time to Exit 2.5 Years N/A Volatility 88.30% N/A Preferred Stocks 4,279,474 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20.0-40.5% 24.35% Scenario Probability 10-80% 43.50% Time to Exit 1.1-3.1 Years N/A Corporate Bonds 19,629 Income Discount Rate 40% N/A Approach Warrants 19,237 Income Discount Rate 40% N/A Approach Special Purpose Vehicle 266,359 Market Revenue Multiple 3.0x-4.2x N/A Approach The significant unobservable inputs used in the fair value measurement of the Portfolio’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On December 31, 2016 there were no transfers of securities between Level 1 and Level 2. Certain of the Portfolio’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of December 31, 2016, such assets are categorized within the disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash and Cash equivalents: $ 5,604,766 — $ 5,604,766 — NOTE 9 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options—The Portfolio seeks to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Portfolio invests in a broadly diversified portfolio of common stocks and may also buy and sell call and put options on - 33 - THE ALGER PORTFOLIOS | Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) equities and equity indices. The Portfolio may purchase call options to increase its exposure to the stock market and also provide diversification of risk. The Portfolio may purchase put options in order to protect from significant market declines that may occur over a short period of time. The Portfolio may write covered call and cash-secured put options to generate cash flows while reducing the volatility of the portfolio. The cash flows may be an important source of the Portfolio’s return, although written call options may reduce the Portfolio’s ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Portfolio with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. There were no derivative instruments for the year ended December 31, 2016. NOTE 10 — Risks: As of December 31, 2016, the Portfolio invested a significant portion of its assets in securities in the information technology sector. Changes in economic conditions affecting such sectors would have a greater impact on the Portfolio and could affect the value, income and/or liquidity of positions in such securities. The Portfolio is a diversified fund, and does not concentrate in any industry. Sector and industry weightings will vary. In the normal course of business, the Portfolio invests in securities and enters into transactions where risks exist due to fluctuations in the market (market risk). The value of securities held by the Portfolio may decline in response to certain events, including those directly involving the issuers whose securities are owned by the Portfolio; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency and interest rate and price fluctuations. Similar to issuer credit risk, the Portfolio may be exposed to counterparty credit risk, or the risk that an entity with which the Portfolio has unsettled or open transactions may fail to or be unable to perform on its commitments. The Portfolio manages counterparty credit risk by entering into transactions only with counterparties that it believes have the financial resources to honor their obligations and by monitoring the financial stability of those counterparties. Financial assets, which potentially expose the Portfolio to market, issuer and counterparty credit risks, consist principally of financial instruments and receivables due from counterparties. The extent of the Portfolio’s exposure to market, issuer and counterparty credit risks with respect to these financial assets is generally approximated by its value recorded in the Statement of Assets and Liabilities, less any collateral held by the Portfolio. The Portfolio invests in companies that are not yet available in the public markets and that are accessible only through private equity investments. The Portfolio may also invest in venture capital or private equity funds, direct private equity investments and other investments that - 34 - THE ALGER PORTFOLIOS | Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) may have limited liquidity. There may be no trading market for these securities, and their sale or transfer be limited or prohibited by contract or legal requirements, or may be dependent on an exit strategy, such as an initial public offering or the sale of a business, which may not occur, or may be dependent on managerial assistance provided by other investors and their willingness to provide additional financial support. The securities may be able to be liquidated, if at all, at disadvantageous prices. As a result, the Portfolio may be required to hold these positions for several years, if not longer, regardless of adverse price movements. Such positions may cause the Portfolio to be less liquid than would otherwise be the case. NOTE 11 — Affiliated Securities: The issuers of the securities listed below are deemed to be affiliates of the Portfolio because the Portfolio or its affiliates owned 5% or more of the issuer’s voting securities during all or part of the year ended December 31, 2016. Purchase and sale transactions and dividend income earned during the period were as follows: Shares/Par at Shares/Par December at Realized Value at Purchases/ Sales/ December Interest Gain December Security Conversion Conversion 31, 2016 Income (Loss) 31, 2016 Alger Mid Cap Growth Portfolio Common Stocks Choicestream, Inc. 7,853 – – 7,853 – – $ 0 Preferred Stocks Choicestream, Inc. Class A & Class B 215,920 – – 215,920 – – 87,438 Prosetta Biosciences, Inc. 170,419 – – 170,419 – – 576,016 Tolero Pharmaceuticals, Inc. 356,682 – – 356,682 – – 3,263,641 Corporate Bonds Choicestream, Inc., 11.0%, 8/05/18 – 19,629 – 19,629 722 – 19,629 Warrants Choicestream, Inc., 6/.22/26 – 19,629 – 19,629 – – 19,237 NOTE 12 — Subsequent Events: Management of the Portfolio has evaluated events that have occurred subsequent to December 31, 2016 through the issuance date of the financial s tatements. No such events have been identified which require recognition and /or disclosure. - 35 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees of The Alger Portfolios and the Shareholders of the Alger Mid Cap Growth Portfolio: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of the Alger Mid Cap Growth Portfolio (the “Fund”), one of the portfolios included in The Alger Portfolios as of December 31, 2016, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2016, by correspondence with the custodian and brokers. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above, present fairly, in all material respects, the financial position of the Alger Mid Cap Growth Portfolio of The Alger Portfolios as of December 31, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP New York, New York February 23, 2017 - 36 - THE ALGER PORTFOLIOS | Alger Mid Cap Growth Portfolio ADDITIONAL INFORMATION (Unaudited) Shareholder Expense Example As a shareholder of a Portfolio, you incur two types of costs: transaction costs, if applicable; and ongoing costs, including management fees, distribution (12b-1) fees, if applicable, and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in a Portfolio and to compare these costs with the ongoing costs of investing in other mutual funds. The example below is based on an investment of $1,000 invested at the beginning of the six-month period starting July 1, 2016 and ending December 31, 2016. Actual Expenses The first line for each class of shares in the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you would have paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line for each class of shares in the table below provides information about hypothetical account values and hypothetical expenses based on the Portfolio’s actual expense ratios for each class of shares and an assumed rate of return of 5% per year before expenses, which is not the Portfolio’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in a Portfolio and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs or deduction of insurance charges against assets or annuities. Therefore, the second line under each class of shares in the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. - 37 - THE ALGER PORTFOLIOS | Alger Mid Cap Growth Portfolio ADDITIONAL INFORMATION (Unaudited) (Continued) Annualized Expenses Expense Ratio Paid During For the Beginning Ending the Six Months Six Months Account Account Ended Ended Value Value December 31, December 31, July 1, 2016 December 31, 2016 (a) (b) Alger Mid Cap Growth Portfolio Class I-2 Actual $ 1,000.00 $ 1,049.55 $ 5.10 0.99 % Hypothetical (c) 1,000.00 1,020.16 5.03 0.99 Class S Actual 1,000.00 1,046.93 7.41 1.44 Hypothetical (c) 1,000.00 1,017.90 7.30 1.44 (a) Expenses are equal to the annualized expense ratio of the respective share class, multiplied by the average account value over the period, multiple by 184/366 (to reflect the one-half year period). (b) Annualized. (c) 5% annual return before expenses. Trustees and Officers of the Fund Information about the trustees and officers of the Fund is set forth below. In the table the term “Alger Fund Complex” refers to the Fund, The Alger Funds, The Alger Institutional Funds, Alger Global Growth Fund and The Alger Funds II, each of which is a registered investment company managed by Fred Alger Management, Inc. (“Alger Management”). Each Trustee serves until an event of termination, such as death or resignation, or until his or her successor is duly elected; each officer’s term of office is one year. Unless otherwise noted, the address of each person named below is 360 Park Avenue South, New York, NY - 38 - THE ALGER PORTFOLIOS | Alger Mid Cap Growth Portfolio ADDITIONAL INFORMATION (Unaudited) (Continued) Number of Funds in the Alger Fund Trustee Complex and/or which are Name, Age, Position with the Officer Overseen Fund Principal Occupations Since by Trustee INTERESTED TRUSTEE Hilary M. Alger (55) Fundraising Consultant, Schultz & Williams; 2003 25 Trustee, Pennsylvania Ballet; Formerly Director of Development, Pennsylvania Ballet 2004-2013. NON-INTERESTED TRUSTEE Charles F. Baird, Jr. (63) Managing Director of North Castle Partners, 2000 25 a private equity securities group; Chairman of Elizabeth Arden Red Door Spas and Barry’s Bootcamp, former Chairman of Cascade Helmets, gloProfessional (makeup and skincare business), Contigo (manufacturer of mugs and water bottles), and International Fitness. Roger P. Cheever (71) Associate Vice President for Principal Gifts at 2000 25 Harvard University since 2008; Formerly Senior Associate Dean for Development in the Faculty of Arts and Sciences, and Deputy Director of the Harvard College Fund. Stephen E. O'Neil (8 4) Attorney. Private Investor since 1981. Formerly of 1986 25 Counsel to the law firm of Kohler & Barnes. David Rosenberg (54) Associate Professor of Law since January 2006 2007 25 (Assistant Professor 2000-2005), Zicklin School of Business, Baruch College, City University of New York. Nathan E. Saint-
